Citation Nr: 0917783	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  03-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a separate rating for residuals of a 
meniscectomy of the right knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

2.  Entitlement to eligibility for extraschedular 
consideration for a total disability rating based on 
individual unemployability (TDIU) under 38 C.F.R. § 4.16(b).

3.  Entitlement to a TDIU rating on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1965.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision, 
in which the RO granted an increase in the disability rating 
for the residuals of a meniscectomy of the right knee, 
resulting in recurrent subluxation and lateral instability 
(right knee instability), from 20 percent to 30 percent 
disabling, effective from August 16, 2000; and denied the 
claims for a rating in excess of 10 percent for the residuals 
of a meniscectomy of the right knee, resulting in arthritis 
(right knee arthritis), for an increased (compensable) rating 
for post-operative ganglion scar of the right wrist, for 
entitlement to a TDIU, and entitlement to eligibility for 
specially adapted housing or a special home adaptation grant.  
The Veteran perfected appeals as to each determination.

In a June 2006 rating decision, the RO granted an increase in 
the disability rating for the right knee arthritis from 10 
percent to 20 percent disabling, effective August 16, 2000.

In a December 2006 decision, the Board affirmed the RO's July 
2001 and June 2006 rating decisions.  The Veteran appealed 
the December 2006 Board Decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2008 
Memorandum Decision, the Court reversed that part of the 
Board's decision that determined the Veteran's TDIU claim was 
ineligible for extraschedular referral to the Director of 
Compensation and Pension (C&P) Service under the provisions 
of 38 C.F.R. § 4.16(b), and vacated that part of the Board's 
decision concerning the issue of a separate rating under 
Diagnostic Code 5259.  As to the matter of eligibility for 
submission to consider a TDIU rating pursuant to section 
4.16(b), the Court remanded this matter to the Board with the 
instruction to submit the Veteran's TDIU claim to the 
Director of Compensation and Pension for extraschedular 
consideration.  As to the matter concerning the application 
of Diagnostic Code 5259, the Court remanded this matter to 
the Board for consideration consistent with the Memorandum 
Decision.

The Board observes that the part of the December 2006 Board 
decision denying increased ratings for the right knee 
instability, the right knee arthritis, and the post-operative 
ganglion scar of the right wrist, and denying entitlement to 
eligibility for specially adapted housing or a special home 
adaptation grant, remains in effect.  As specifically noted 
by the Court in its Memorandum Decision, the Veteran 
explicitly abandoned the appeal with regard to these issues.  
As such, the Court dismissed the appeal as to these matters.  
Ford v. Gober, 10 Vet. App. 531, 535 (1997).  

Before the Court issued its Memorandum Decision in August 
2008, the RO entered a November 2007 rating decision awarding 
the Veteran service connection for right quadriceps atrophy 
(evaluated as 10 percent disabling) and for shortening of the 
right lower extremity (evaluated as 0 percent).  In a July 
2008 rating decision, the RO again denied entitlement to a 
TDIU rating, to include referral for extraschedular 
consideration under 38 C.F.R. § 4.16(b).

For the reasons expressed below, the case is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  Service connection is in effect for right knee 
instability and subluxation, evaluated at 30 percent; right 
knee arthritis, evaluated at 20 percent; right quadriceps 
atrophy, evaluated at 10 percent; ganglion, right wrist post 
operative scar, evaluated at 0 percent; and shortening of 
right lower extremity, evaluated at 0 percent.  The combined 
service-connected rating is currently 50 percent.

2.  There is plausible evidence that the Veteran may be 
unable to secure and follow a gainful occupation, and thus 
the Veteran's claim for a TDIU rating is eligible for 
extraschedular consideration.


CONCLUSION OF LAW

The criteria for submission of the Veteran's claim for 
consideration for an extraschedular TDIU rating are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002);      38 C.F.R. §§ 3.321, 
3.340, 4.16(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for right knee instability 
and subluxation, evaluated at 30 percent; right knee 
arthritis, evaluated at 20 percent; right quadriceps atrophy, 
evaluated at 10 percent; ganglion, right wrist post operative 
scar, evaluated at 0 percent; and shortening of right lower 
extremity, evaluated at 0 percent.  The combined service-
connected rating is currently 50 percent.

As reflected in the August 2008 Memorandum Decision, the 
record indicates that since 1968, the Veteran's work history 
was comprised of non-sedentary employment, including working 
in an iron foundry, in a coal mine, as a machinist, and as a 
housekeeper at a private medical center.  The record 
discloses that in a July 2005 addendum to a March 2005 VA 
examination report, the examiner was of the opinion that the 
Veteran was employable in some type of capacity that would 
not require prolonged standing, walking, or prolonged 
sitting, based on his service-connected right knee 
disability.  This examiner added, however, that given the 
Veteran's "training and geographic locale, it would be 
highly unlikely that he would be able to find any type of 
position such as this."  The Veteran completed the 12th 
grade.  Moreover, in a September 2005 opinion report, a VA 
physician stated that the Veteran's service-connected 
disabilities alone did not disable him for "any and all 
gainful employment."  Later, in an April 2006 VA report, the 
examining physician indicated that the Veteran's right knee 
would preclude him from any job that required standing or 
walking, but that he would be employable at jobs that were 
sedentary in nature.

Here, the Court found that the July 2005 medical opinion that 
the Veteran's particular training and geographic location 
made it "highly unlikely" that he would be able to secure 
the kind of sedentary employment to which he is limited is 
evidence that he is unable to obtain "substantially gainful 
occupation."  See Vettese v. Brown, 7 Vet. App. 31, 34 
(1994).  The Court also held that, where, as here, "there is 
plausible evidence that a claimant is unable to secure and 
follow a substantially gainful occupation" based on the 
factors particular to his individual situation, the 
eligibility criteria for submitting the Veteran's TDIU claim 
for consideration on an extraschedular basis are met; and 
this matter must be referred to the Under Secretary for 
Benefits or the Director of the C&P Service for such rating 
action in accordance with 38 C.F.R. § 4.16(b).  To this 
extent only, the appeal is granted.


ORDER

Having identified plausible evidence in the record that the 
Veteran may be unable to secure and follow a gainful 
occupation, the Veteran's claim for TDIU is eligible for 
extraschedular consideration under 38 C.F.R. § 4.16(b); and 
to this extent only, the appeal is granted.


REMAND

Extraschedular TDIU Rating

Because it has been determined that the Veteran's claim for 
TDIU is eligible for extraschedular consideration under 38 
C.F.R. § 4.16(b), this matter should be referred to the Under 
Secretary for Benefits or the Director of the C&P Service for 
extraschedular consideration.  Accordingly, remand of this 
matter is warranted.  See Bowling v. Principi, 15 Vet. App. 1 
(2001).




Application of Diagnostic Code 5259

As reflected in the Memorandum Decision, the Court observed 
that the only symptom that the Board discussed in considering 
the application of Diagnostic Code 5259 was instability.  
Pursuant to Diagnostic Code 5259, a maximum 10 percent rating 
is warranted for: "cartilage, semilunar, removal of, 
symptomatic."   38 C.F.R. § 4.71a, Diagnostic Code 5259.  
However, the April 2006 VA examination report included 
findings of bony joint enlargement, deformity, tenderness, 
painful movement, and weakness.  The April 2006 VA examiner 
specifically ruled out "clicks or snaps" or "grinding", 
even though crepitation was noted on examination.  The Court 
noted that, although the Board explicitly determined that 
instability was linked to the Veteran's removed knee 
cartilage, and that the other conditions of the right knee 
were not explicitly diagnosed as secondary to the Veteran's 
meniscectomy of the knee, this determination did not mean 
that they were not symptoms related to the Veteran's service-
connected right knee disability.  To resolve ambiguity, the 
Court remanded the issue of whether a separate rating under 
Diagnostic Code 5259 is warranted for an adequate statement 
of the reasons or bases.  In doing so, the Court noted that, 
in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it held 
that a claimant is entitled to separate disability ratings to 
compensate for all his symptomatology.  However, the Court 
also noted that the provisions of 38 C.F.R. § 4.14 (2008) 
provide that evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.

Given the above, and to comply with the Court's instructions, 
the Board finds that a medical opinion explicitly addressing 
the points raised by the Court is warranted to resolve the 
ambiguity.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).

Additionally, the Board notes that VA medical records from 
the Mountain Home, Tennessee VA Medical Center (VAMC) up to 
August 4, 2004, and from November 18, 2005 through May 31, 
2008, have not been associated with the record.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, the RO should obtain all 
outstanding pertinent medical records from the above VA 
facility, following the procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requesting records from Federal 
facilities.

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the remaining 
matters on appeal.  In particular, the RO should ensure that 
the Veteran is properly notified of what evidence is needed 
to support a separate rating under Diagnostic Code 5259.  The 
RO should also ensure that such notice meets the requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), as 
regards to a separate rating under Diagnostic Code 5259, as 
well as extraschedular consideration under section 4.16(b).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Regarding notice as required by Vazquez-Flores, the Board 
notes that the Veteran has been provided some of the notice 
required in (1) and (4) above in relation to his increased 
rating claim.  However, this notice did not inform the 
Veteran that he should provide either lay or medical evidence 
of the effect that worsening of his disability has on 
employment and daily life or that should an increase in 
disability be found a disability rating will be determined by 
applying relevant diagnostic codes and may also be assigned 
on an extraschedular basis and could be as high as 100 
percent.  In addition, the RO has not given the general 
notice required by (2) above with regard to a separate rating 
under Diagnostic Code 5259.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Mountain Home VAMC from 
August 4, 2004 to November 18, 2005 and 
since May 31, 2008.  All records and/or 
responses received should be associated 
with the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence identified by the 
Veteran that is pertinent to his appeal 
and is not currently of record.  The 
letter should also explain the type of 
evidence that is his ultimate 
responsibility to submit to establish a 
separate rating under Diagnostic Code 
5259, including the requirements of 
Vazquez/Flores, cited to above.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for response has 
expired, the Veteran is to be afforded a 
surgical and orthopedic examination for 
the purpose of determining the nature and 
severity of his service-connected post 
operative residuals of a meniscectomy of 
the right knee.  The claims file should 
be made available to the examiner in 
connection with the study in this case.  
The examination should include a detailed 
review of the Veteran's history, a 
thorough clinical evaluation, and all 
appropriate testing needed to ascertain 
the status of the disorder.  The results 
of all clinical and laboratory testing 
should be fully delineated and 
appropriate diagnoses rendered.  
Consideration should be given to the 
disabling manifestations of the right 
knee as a result of the overall 
disability as clinically reported on his 
VA examination in April 2006.

Based on a review of the claims file and 
the results of the examination, the 
examiner is asked to identify all 
symptoms associated with the right knee, 
to specifically include bony joint 
enlargement and deformity, tenderness, 
painful movement, crepitation, and 
weakness.  Please state the symptom or 
symptoms identified.

Then, the examiner is asked to determine 
whether any (or all) of the identified 
symptoms can be linked to the Veteran's 
post-operative meniscectomy of the right 
knee; and, if so, to determine, if 
possible, whether such symptom is 
separate and distinct from, or is 
duplicative of or overlapping with, that 
resulting from (1) the right knee 
instability, (2) the right knee 
arthritis, and (3) the removal of the 
semilunar knee cartilage.  In providing 
the requested opinion, the examiner 
should specifically comment on whether 
the findings of crepitation or bony joint 
enlargement and deformity identified in 
the April 2006 VA examination report is a 
manifestation of the Veteran's right knee 
arthritis or his right knee instability.

The examiner should set forth all 
examination findings (if any), along with 
the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should determine whether a 
separate rating is warranted under 
Diagnostic Code 5259 for separate and 
distinct symptomatology linked to the 
Veteran's removed knee cartilage.  The 
RO/AMC should also refer the Veteran's 
claim for a TDIU due to his service-
connected right knee disability to the 
Under Secretary for Benefits or the 
Director of the C&P Service (or any other 
appropriate VA official) for the purpose 
of considering whether an extraschedular 
rating may be assigned in this case under 
38 C.F.R. § 4.16(b).

5.  If any determination remains 
unfavorable, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afford the appropriate period of time for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


